DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 26 January 2021 has been entered in full.  Claims 2-4, 6, 7, 10-19, 21-26, 28-32, 34-39, 41-49, 51, 42-60, and 62-64 are canceled.  Claims 61 and 65 remain withdrawn from consideration.  Claims 1, 5, 8, 9, 20, 27, 33, 40, 50, 52, and 66 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 5, 8, 9, 20, 26, 27, 33, 34, 40, 50, and 52 under 35 U.S.C. 112(b) as set forth at pp. 3-5 of the previous Office action (mailed 26 October 2020) is withdrawn in view of the canceled and amended claims (as per the amendment of 26 January 2021).
The rejection of claims 1, 5, 33, and 52 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zierow et al. as set forth at p. 19 of the previous Office action (mailed 26 October 2020) is withdrawn in view of the amended claims (as per the amendment of 26 January 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement; claims 1, 5, 8, 9, 33, 40, 50, and 52:
Claims 1, 5, 8, 9, 33, 40, 50, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited ISVD comprises the specific CDR1, CDR2, and CDR3 sequence combinations of antibodies B5, C10, A2, D2, D4, H5, E5, H9, D12, or E10, does not reasonably provide enablement for variants of these ISVDs, including variants wherein the CDR1, CDR2, and CDR3 sequences are chosen from different antibodies as listed above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons set forth at pp. 6-11 of the previous office action (mailed 26 October 2020) and for the reasons discussed below.
Applicant’s arguments (p. 9, remarks received 26 January 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant disagrees with the rejection, but argues that claim 8 has been amended to recite the specific combinations of CDRs that the Office has indicated as enabled to overcome the rejection.  This has been fully considered but is not found to be persuasive because claim 8 part (vii) recites CDRs from different ISVDs.  Specifically, SEQ ID NOs: 29 and 51 are from ISVD D2, but SEQ ID NO: 72 is from ISVD A2.  Amending claim 8 part (vii) to recite SEQ ID NOs: 29, 51, and 73 would obviate the instant rejection.

Scope of Enablement; claim 27:
27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed product wherein the recited ISVD comprises the CDR1, CDR2, and CDR3 sequences of ISVD E10 (i.e., comprises THE amino acid sequences of SEQ ID NOs: 23, 45, AND 67), ISVD E5 (i.e., comprises THE amino acid sequences of SEQ ID NOs: 25, 47, AND 69), or ISVD A2 (i.e., comprises THE amino acid sequences of SEQ ID NOs: 28, 50, AND 72) does not reasonably provide enablement for variants thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons set forth at pp. 11-12 of the previous office action (mailed 26 October 2020) and for the reasons discussed below.
Applicant’s arguments (p. 9, remarks received 26 January 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant disagrees with the rejection, but argues that claim 27 has been amended to depend from claim 8.  Applicant urges that claim 27 recites specific combinations of CDRs and antibodies that have been demonstrated to bind MIF.  Applicant concludes that the rejection has been overcome.  This has been fully considered but is not found to be persuasive for two reasons.  First, as discussed above, claim 8 part (vii) recites CDRs from different ISVDs.  Specifically, SEQ ID NOs: 29 and 51 are from ISVD D2, but SEQ ID NO: 72 is from ISVD A2.  Second, as discussed in the previous Office action, claim 27 recites additional activities that have only been established for ISVDs E10, E5, and A2.  However, as the claims are currently amended, claim 27 includes other ISVDs (B5, C10, H5, H9, D12, and a combination of 

Written Description; claims 1, 5, 8, 9, 33, 40, 50, and 52:
Claims 1, 5, 8, 9, 33, 40, 50, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons set forth at pp. 12-17 of the previous office action (mailed 26 October 2020) and for the reasons discussed below.
Applicant’s arguments (p. 10, remarks received 26 January 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant disagrees with the rejection, but argues that claim 8 has been amended to recite the specific combinations of CDRs that the Office has indicated as adequately described to overcome the rejection.  This has been fully considered but is not found to be persuasive because, as discussed above, claim 8 part (vii) recites CDRs from different ISVDs.  Specifically, SEQ ID NOs: 29 and 51 are from ISVD D2, but SEQ ID NO: 72 is from ISVD A2.  The specification as originally filed does not describe a single ISVD with specific CDRs derived from different original ISVDs.  Amending claim 8 part (vii) to recite SEQ ID NOs: 29, 51, and 73 would obviate the instant rejection.

Written Description; claim 27:
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons set forth at pp. 17-18 of the previous office action (mailed 26 October 2020) and for the reasons discussed below.
Applicant’s arguments (p. 10, remarks received 26 January 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant disagrees with the rejection, but argues that claim 27 has been amended to depend from claim 8.  Applicant urges that claim 27 recites specific combinations of CDRs and antibodies that have been demonstrated to bind MIF.  Applicant concludes that the rejection has been overcome.  This has been fully considered but is not found to be persuasive for two reasons.  First, as discussed above, claim 8 part (vii) recites CDRs from different ISVDs.  Specifically, SEQ ID NOs: 29 and 51 are from ISVD D2, but SEQ ID NO: 72 is from ISVD A2.  Second, as discussed in the previous Office action, claim 27 recites additional activities that have only been described for ISVDs E10, E5, and A2.  However, as the claims are currently amended, claim 27 includes other ISVDs (B5, C10, H5, H9, D12, and a combination of CDRs from D2/A2), which have not been described as having the other activities .

Claim Objections
Claims 20 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No clams are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 February 2021